Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1551
                       Lower Tribunal No. 14-11093
                          ________________


              Rosaida Cuellar and Evelio Carmona,
                                 Appellants,

                                     vs.

             Federal National Mortgage Association,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Vivianne Del
Rio, Judge.

     Rosaida Cuellar, in proper person.

      Atlas | Solomon PLLC, and Adam G. Schwartz (Stuart); McGlinchey
Stafford, and William L. Grimsley (Jacksonville), for appellee.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Handel v. Nevel, 147 So. 3d 649, 651 (Fla. 3d DCA

2014) (“We review a trial court's ruling on a rule 1.540(b) motion to vacate

for an abuse of discretion, and we will not disturb that ruling unless no

reasonable judge would have reached the same decision”) (internal citation

omitted); Lopez v. Wilmington Tr., N.A., 302 So. 3d 953, 955 (Fla. 3d DCA

2020) (“Any matter asserted in [appellants’] rule 1.540(b) motion that was

before the trial court prior to the entry of the amended final judgment of

foreclosure is improperly raised in a rule 1.540(b) motion. A rule 1.540(b)

motion cannot be utilized ‘to overcome [a party's] failure to timely challenge

the original final judgment.’ Baez v. Perez, 201 So. 3d 692, 694 (Fla. 4th

DCA 2016) (quoting Beal Bank, S.S.B., Inc. v. Sherwin, 829 So. 2d 961, 962

(Fla. 4th DCA 2002))”).




                                      2